Citation Nr: 0414751	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  98-09955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1992 for service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision.  In January 2000, the Board, 
in pertinent part, remanded an issue of entitlement to an 
effective date earlier than January 17, 1992 for service 
connection for a lumbar spine disorder.  In a December 2000 
decision, the Board denied this claim.  The veteran appealed 
the Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2002, the parties (the veteran and 
the VA Secretary) filed a joint motion with the Court, 
requesting that the December 2000 Board decision be vacated 
and the case remanded; such motion was granted by a June 2002 
Court order.  

In a February 2003 decision, the Board, in pertinent part, 
denied the claim for an effective date earlier than January 
17, 1992 for service connection for a lumbar spine disorder.  
The veteran then appealed to the Court.  In an October 2003 
joint motion, the parties asked the Court to vacate and 
remand the February 2003 Board decision as to this particular 
issue; such motion was granted by an October 2003 Court order 
(the Court also dismissed another claim which the Board had 
denied).


REMAND

The sole issue remaining on appeal is entitlement to an 
effective date earlier than January 17, 1992 for service 
connection for a lumbar spine disorder.  

The October 2003 joint motion and Court order direct that 
additional "reasons and bases" be provided by the Board for 
why individual past statements by the veteran are not 
considered claims for service connection for a lumbar spine 
disorder.

The October 2003 joint motion and Court order also direct 
that the Board insure the VA provides the veteran with more 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) of the evidence and information necessary to 
substantiate his claim, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
should be provided by the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice under the VCAA of the evidence and 
information necessary to substantiate his 
claim, including notice of what portion he 
is to provide and what portion the VA is 
to provide.   

2.  Thereafter, the RO should review the 
claim for an effective date earlier than 
January 17, 1992 for service connection 
for a lumbar spine disorder.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
		
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


